NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         FEB 24 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        Nos. 13-30149
                                                      13-30150
               Plaintiff - Appellee,
                                                 D.C. Nos. 3:08-cr-00441-MO
  v.                                                       3:08-cr-00447-MO

JAMES JOSEPH BJORNE BENNETT,                     MEMORANDUM*

               Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       In these consolidated appeals, James Joseph Bjorne Bennett appeals his

guilty-plea conviction and 168-month sentence for bank robbery and attempted

bank robbery, in violation of 18 U.S.C. § 2113(a), and the revocation of supervised


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Bennett’s pro
se request for oral argument is denied.
release and concurrent 36-month sentence imposed upon revocation. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Bennett’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Bennett has filed a pro se supplemental brief. No answering

brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on these direct appeals. We

decline to consider Bennett’s claims of ineffective assistance of counsel on direct

appeal because the record is insufficiently developed to evaluate those claims, and

Bennett’s legal representation was not so inadequate as to obviously deny his right

to counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      We remand for correction of the judgment in Appeal No. 13-30149. Bennett

admitted to violating the conditions of his supervised release by committing the

bank robbery offenses. The judgment shall be amended to reflect that supervised

release was revoked on the basis of Bennett’s commission of a new crime, and all

references to violations of standard conditions #2 and #6 shall be stricken.

      Counsel’s motion to withdraw is GRANTED. All other pending motions

are denied.




                                          2                          13-30149 & 13-30150
     AFFIRMED; REMANDED to correct the judgment in Appeal No. 13-

30149.




                                 3                    13-30149 & 13-30150